RART'CH, J.
The defendants were prosecuted by indictment for the crime of grand larceny, and convicted of that offense. Then, upon being sentenced to imprisonment in the state prison, they appealed to this court.
Among other things, they insist that the court erred in denying their motion to set aside the indictment. The motion was based upon the ground that the district, and not the county, attorney was present during the session of the grand jury, while the charge against the appellants was being considered, and advised and consulted with the jurors concerning the same. It is urged that such presence of the district attorney was in violation of section 4772, Revised Statutes, and that, therefore, the indictment was without force and effect, *509and void. That section, so far as material here, provides: “The indictment must be set aside by the court in which the defendant is arraigned, upon his motion, . . . when a person has been permitted to be present during the session of the grand jury while the charge embraced in the indictment has been under consideration, except as provided in section forty-seven hundred and twenty.” Section 4720 reads: “The grand jury may at all reasonable times ask the advice of the court or the judge thereof, or of the county attorney, but, unless such advice is asked, the judge or the court must not be present during the sessions of the grand jury. The county attorney or attorneys for the State may at all times appear before the grand jury for the purpose of giving information or advice relative to any matter cognizable by them, and may interrogate witnesses before them whenever they or he shall think it necessary; but no other person shall.be permitted to be present during the sessions of the grand jury except the members, interpreters, and witnesses actually under examination, and no person must be permitted to be present during the expression of their opinion or giving their votes- upon any matter before them.” This last section clearly specifies who or what persons may be present or appear before the grand jury during the investigation of a charge. Among those referred to, and whose presence is permitted, are the county attorney and “attorneys for the State,” either one of whom may at all times appear before such jury for the “purpose of giving information or advice relative to any matter cognizable by them,” and for the purpose of interrogating witnesses when it is deemed necessary by the attorney or jury. That a district attorney, appointed under the laws of this State, is an attorney for the State, and represents the State, does not appear to be controverted by counsel for the appellants. Being an attorney for the State, section 4720 applies to him the same as to the county attorney, and therefore, in the ease at bar, *510the district attorney was rightfully before tbe grand jury, for tbe purposes specified in tbe statute; and there is nothing to show that be appeared before them for any other purpose. Such being tbe case, bis presence there was not in violation of tbe statute, and tbe court did not err in refusing to set aside the indictment on the grounds specified in tbe motion.
Tbe disposition thus made of tbe point under consideration does not militate against tbe doctrine of tbe case of State v. Beddo, 22 Utah 432, 63 Pac. 96. We there held that so much of chapter 56, Session Laws 1899, as attempted to confer the power, to sign and file informations in criminal prosecutions, upon a district attorney when tbe existing law or old law made it incumbent upon tbe county attorney to sign and file such informations, was without force and effect, it being an attempt to amend an existing law in a' manner inhibited by tbe Constitution. We held further, however, that, notwithstanding a part of tbe act was unconstitutional and void, tbe portion creating tbe office of district attorney was valid. In this case there is no question as to tbe filing of an information, but tbe question is as to tbe right of tbe district attorney to appear before tbe grand jury, during tbe investigation of a criminal charge, in tbe performance of bis duties according to-existing laws, and therefore the case referred to is not in point, and cannot avail tbe appellants.
Tbe correctness of tbe action of tbe court in overruling tbe appellant’s demurrer to tbe indictment has also been challenged by assignment of error. Tbe demurrer was based on tbe ground that more than one offense was charged. Tbe indictment charges tbe defendants with having stolen twenty mares and three horses, tbe property of different owners, stating tbe names of several owners, and specifying tbe number of animals belonging to each owner, and then follows tbe clause, “All then and there being found unlawfully, willfully, and feloniously did steal, take, and drive away,” etc. While *511this indictment may be subject to criticism, as showing a lack of artistic skill, yet we are of the opinion that- tbe facts were stated with sufficient certainty to notify the prisoners as to what they would be called upon to answer, and to enable them to make their defense, and that it charged but one larceny, one transaction. The names of the owners of stolen property constitute no part.of the offense. They are stated in an indictment as matter of description, for the purpose of identification; and such a statement or description does not constitute a distinct charge, or render the indictment bad for duplicity, or subject to demurrer. “Where many articles are stolen at one time, there is only one theft, whether the ownership is in one person or many. And where the thief has been in jeopardy for any part of the larceny, the prosecution is exhausted, and he can not be indicted for anything the State chose to omit.” Bish. Cr. Law, sec. 888, subd. 3; State v. Spencer, 15 Utah 149, 49 Pac. 302; State v. Carrington, 15 Utah 480, 50 Pac. 526; State v. McKee, 17 Utah 370, 53 Pac. 733; Fulmer v. Com., 97 Pa. 503; Com. v. Sullivan, 104 Mass. 552. We find no reversible error in this record. The judgment is affirmed.
Miner, O. J., and Baslcin, concur.